Citation Nr: 1431191	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  10-27 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability, to include as due to irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active service from March 1983 to March 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was scheduled for a Board hearing in April 2014.  However, the Veteran cancelled the hearing.  Thus, the hearing request is deemed to be withdrawn.

In a March 2014 statement, the Veteran's representative raised the issues of entitlement to higher ratings for service-connected anxiety disorder and IBS have been raised by the Veteran's representative.  The issues of entitlement to a rating in excess  of 50 percent for dysthymic/anxiety disorder and entitlement to a rating in excess of 10 percent for IBS have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that she has a low back disability that is secondary to her service-connected IBS.  Service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  The Veteran was afforded a VA examination in May 2010 in which the Veteran was diagnosed with degenerative disc disease and lumbar spondylosis.  The VA examiner was requested by the RO to provide opinions as to whether the Veteran's lumbar spine condition was due to or aggravated by the IBS.  The VA examiner found that the Veteran's lumbar spine condition was not due to the Veteran's IBS.  The VA examiner noted that "Constipation can cause back pain and may exacerbate her symptoms to some degree.  However, it is not the cause of her spinal condition."   Although the examiner's statement indicates constipation may have exacerbated her back symptoms, the VA examiner did not specifically address whether the Veteran's lumbar spine condition was aggravated by her service-connected IBS.  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the VA examination did not address aggravation, it is inadequate, and the claim must be remanded for a new VA opinion.

Additional evidence has been added to the claims file since the most recent statement of the case, including VA treatment records noting the Veteran's chronic back pain.  As the additional evidence is relevant to the claim, the RO must consider the evidence when it readjudicates the claim.

The VA treatment records in the file only date to August 2011.  Consequently, the Board requests the appellant's complete VA treatment records from August 2011 to present.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the appellant's VA treatment records from August 2011 to present.  If no records are available, the claims folder must indicate this fact.

2.  Then, forward the claims file to a VA clinician of appropriate expertise to provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran has a back disability that is caused by or aggravated beyond its natural progression by her service-connected irritable bowel syndrome.  

The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

3.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for a back disability, to include as due to IBS, with consideration of the evidence added to the claims file since the June 2010 statement of the case.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



